IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

VERITION PARTNERS
MASTER FUND, LTD. and
VERITION MULTI- :
STRATEGY MASTER FUND, :
LTD. :

Plaintiffs,
Vv. : Civil Action No. 19-377-CFC
W. BRADFORD CORNELL,
SAN MARINO BUSINESS
PARTNERS, LLC, and
COHERENT ECONOMICS,
LLC,

Defendants.:

 

MEMORANDUM ORDER

WHEREAS, Defendants have filed a motion to transfer this action to the
Northern District of Illinois (D.I. 4);

WHEREAS, there is parallel litigation involving the same dispute in a
consolidated declaratory judgment action in the Northern District of Illinois. See
Coherent Economics, LLC v. Verition Partners Master Fund, Litd., No. 1:18-cv-
08376 (N.D. Ill. Dec. 20, 2018) (the “Illinois case”);

WHEREAS, there is a pending motion to dismiss and transfer in the Illinois

case (E.C.F. No. 24), for which a hearing has been scheduled on July 16, 2019;
WHEREAS, resolution of that pending motion in the Illinois case would
simplify the issues involved in Defendants’ motion to transfer this action;

WHEREAS, Defendants also filed a motion to stay (D.I. 7) pending
resolution of the motion to transfer this action;

WHEREFORE, at Wilmington this Third day of July 2019, IT IS
HEREBY ORDERED that Defendants’ motion to stay (D.I. 7) is GRANTED IN
PART. This action is STAYED pending resolution of the motion to dismiss and
transfer (E.C.F. No. 24) in Coherent Economics, LLC v. Verition Partners Master

Fund, Ltd., No. 1:18-cv-08376 (N.D. Hl. Dec. 20, 2018).

FEW

COLM F. CONNOLLY
UNITED STATES DISTRICT JUDGE
